Citation Nr: 1603469	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  95-09 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for psoriasis, to include as secondary to service-connected major depressive disorder. 

2.  Entitlement to service connection for psoriatic arthritis, to include as secondary to psoriasis. 

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to a disability rating in excess of 50 percent for major depressive disorder.

5.  Entitlement to an effective date earlier than March 3, 2000, for the grant of service connection and evaluation for major depressive disorder.

6.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine (previously rated as thoracic muscle strain), to include separate evaluations for thoracic and lumbar disabilities. 


REPRESENTATION

Appellant represented by:	Harry J. Binder, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971, and on various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) from October 1973 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction of the case was subsequently transferred to the RO in St. Louis, Missouri.

In March 2004, the Veteran testified at a hearing held at the RO before a Veterans Law Judge (VLJ) on the issues of service connection for psoriasis and psoriatic arthritis.  In October 2004, notification was sent to the Veteran indicating that a complete hearing transcript of his March 2004 hearing could not be prepared, and that he was entitled to another hearing, if so desired.  The following month, the Veteran responded with a request for a new hearing before the Board sitting at the RO.  In December 2004, the Board remanded this matter to comply with the Veteran's request for a new hearing.  In April 2005, the Veteran testified at a hearing held at the RO before a different VLJ; a transcript of the hearing has been associated with his claims file.  In a May 2015 letter, the Veteran was informed that the VLJ who conducted the second hearing is no longer working at the Board, and he was entitled to another Board hearing, if he wished.  In a June 2015 letter, the Veteran indicated he was not interested in an additional Board hearing.  

While the Veteran did request a Travel Board hearing on his December 2014 VA Form 9 for sleep apnea, in a subsequent communication received in June 2015, the Veteran stated he did not wish to testify at another Board hearing and he asked a decision be made based on the evidence of record.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

In September 2012, the Board issued two decisions.  In one decision, the Board denied the claims for an evaluation in excess of 20 percent for cervical muscle strain, including rhomboid and latissimus dorsi muscles, since June 2, 1998; an evaluation in excess of 10 percent for thoracic spine strain, from June 2, 1998 through September 25, 2003; an evaluation excess of 20 percent for thoracic spine strain, since September 26, 2003; and reopened and remanded the claims of entitlement to service connection for psoriasis and psoriatic arthritis.  In the second decision, the Board granted a 50 percent evaluation for major depressive disorder and remanded the issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  A TDIU was granted in a February 2013 rating decision.

The issues of entitlement to increased ratings for major depressive disorder and entitlement to service connection for psoriasis, and psoriatic arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a March 2010 rating decision, the RO granted service connection for major depression and assigned an effective date of March 3, 2000.

2.  The Veteran did not submit a notice of disagreement (NOD) with the effective date within one year of notification of the rating decision. 

3.  Sleep apnea was not present in service and is not etiologically related to service.

4.  Degenerative disc disease of the lumbar spine is manifested, at worst, by forward flexion to 45 degrees, without any findings of ankylosis of the entire thoracolumbar spine.

5.  Separate evaluations for thoracic and lumbar disabilities are not warranted.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date earlier than March 3, 2000, for service connection and evaluation for major depressive disorder is denied.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §3.400 (2015).

2.  Sleep apnea was not incurred in or caused by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for an evaluation in excess of 20 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless.

An April 2013 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the letter described how appropriate disability ratings and effective dates were assigned.  The claim was subsequently readjudicated in various supplemental statements of the case, most recently issued in April 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such re adjudication in the statement of the case).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available, relevant service treatment records and VA medical records are in the file.  Although the Veteran indicated he received additional treatment from a chiropractor during the May 2013 VA examination, those records have not been obtained.  In an April 2013 letter, the RO requested the Veteran submit any relevant private treatment records, or an authorization for the RO to obtain them.  In an April 2013 VCAA notice acknowledgement, the Veteran checked he either has "enclosed all remaining information" or he had "no other information or evidence to give to VA to support" his claim.  The Board notes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such a claimant must cooperate fully with VA's reasonable efforts to obtain private relevant records.  38 C.F.R. § 3.159(c)(1)(i).  The Board finds that VA has fulfilled its duty to assist in obtaining such records. 

Additionally, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided a VA examination in May 2013 for his disability claim.  The examination report reflects that the examiner reviewed the claims file, conducted appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds the examination report to be thorough and complete.  Therefore, the Board finds the examination report and opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board acknowledges that the Veteran has not been afforded a VA examination and that no VA opinion has been obtained in response to his claim for service connection for sleep apnea; however, VA is not required to provide the Veteran with a VA examination or obtain a VA medical opinion in this case because there is no evidence suggesting that his sleep apnea was present in service or until years thereafter and there is no competent evidence suggesting that it is related to his active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than March 3, 2000, for the award of service connection for major depression.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

A rating decision becomes final and binding if the veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R § 3.105(a).

The United States Court of Veterans Appeals (Court) held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, '[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.'  In order for the veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  But the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

The Board notes that the Veteran originally filed his claim for service connection for a nervous disorder and it was denied by a May 1992 Board decision.  In August 1992, the Veteran again filed a claim for service connection for a psychiatric disorder.  The Veteran was granted service connection for major depression in a March 2010 RO rating decision and assigned a noncompensable evaluation for such, effective from March 3, 2000.  The Veteran filed a NOD in April 2010, and stated he disagreed with the decision "specifically the percentage assigned for service-connected major depressive disorder."  The Veteran did not express disagreement with the effective date of the grant of service-connection within a year of the April 2010 notice, or by April 7, 2011.  Therefore, the March 2010 rating decision, as far as it concerns the effective date for service connection, is final. 

In a September 2012 decision, the Board granted an increased rating for major depressive disorder, and assigned a 50 percent initial disability rating.  The Board did not consider the effective date for the grant of service connection, as the Veteran did not appeal the determination from the original RO rating decision.  In an October 2012 rating decision, the RO effectuated the Board's decision assigning the 50 percent evaluation effective from March 3, 2000, which was the effective date of the award of service connection.  In a March 2013 letter, the Veteran expressed disagreement with the original effective date claim and the initial rating.  As the Veteran did not appeal the 2012 Board decision, these claims are considered new claims for an earlier effective date and an increased rating.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for major depression earlier than March 3, 2000, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Further, any claim for an earlier effective date for the evaluation for the service-connected psychiatric disorder earlier than March 3, 2000 is rendered moot as service connection has not been established from an earlier date.  The claim for an increased rating is addressed in the Remand below. 

III.  Service Connection for Sleep Apnea

      A.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	B.  Analysis

In this case, the Veteran clearly has a diagnosis of sleep apnea as noted in post-service VA treatment records.  Therefore the question is whether the Veteran's diagnosed sleep apnea was incurred in or otherwise etiologically related to his active service.  The Board finds it was not. 

The first objective evidence of a diagnosis of sleep apnea is shown in 2007, more than 27 years after his separation from service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Moreover, no medical professional has ever suggested that the Veteran's sleep apnea was related to his military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such medical evidence or opinion.  

To the extent the Veteran relates his sleep apnea to his service, the Board finds that such is not competent evidence.  The matter of a nexus between a current disability such as sleep apnea and service is (in the absence of continuity of symptomatology which the Veteran has not alleged) a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Considering the medical evidence of record, the Veteran's statements, and all evidence of record, the Board finds that the preponderance of the evidence of record is against a grant of service connection for sleep apnea.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); see Gilbert, 1 Vet. App. 49.

IV.  Increased Rating

	A.  Separate Ratings

The Board notes that in a September 2012 decision, the Board denied an evaluation in excess of 10 percent for thoracic spine strain, from June 2, 1998 through September 25, 2003, and an evaluation excess of 20 percent for thoracic spine strain, since September 26, 2003.  The Veteran did not appeal this decision.  Therefore, the Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2015).  

In a January 2013 letter, the Veteran filed a claim for service connection for a low back disorder.  He asserted there was a 1992 claim for benefits that had not been adjudicated.  In an October 2013 decision, the RO granted service connection for degenerative disc disease, lumbosacral spine (previously rated as thoracic muscle strain) and assigned an evaluation of 20 percent effective January 7, 2013.  In a November 2013 notice of disagreement, the Veteran asserted that his thoracic and lumbar spine disabilities should be rated separately.   

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran may not be compensated twice for the same symptomatology as 'such a result would over compensate the claimant for the actual impairment of his earning capacity.'  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board notes that no matter how the service-connected thoracolumbar spine disability is characterized, the same set of rating criteria-under the general rating formula for diseases and injuries of the spine-will be utilized to evaluate the disability.  See General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71a , Diagnostic Codes 5237 (lumbosacral strain) and 5242 (arthritis).  Therefore, providing a separate evaluation for lumbar and thoracic spine disorders would constitute pyramiding in violation of 38 C.F.R. § 4.14 (rating of the same disability under different diagnostic codes is prohibited).  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (separate ratings are permissible only when 'none' of the symptomatology is duplicative or overlapping).  The Board finds separate evaluations for lumbar and thoracic spine disabilities is not warranted. 

As the November 2012 notice of disagreement also included disagreement with the assigned disability rating, the Board will continue with an analysis as to whether an increased disability rating is warranted from September 2012.  As noted above, the Board has already considered the issue of entitlement to an increased disability rating in a September 2012 decision and that decision is final.  A final Board decision is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE) or unless new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 20.1100.  The Veteran has not asserted CUE with the September 2012 Board decision; therefore, in the current claim, the Board cannot consider the time period prior to that decision. 

	B.  Increased Rating Claim

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran was granted service connection for a thoracic spine disability in a May 1992 RO decision due to an in-service injury.  The RO also granted service connection for lumbar degenerative joint disease in an October 2013 decision. 

During a May 2013 VA examination, the examiner noted that X-ray testing at that time showed degenerative disc disease at L4-5 and mild degenerative joint disease at L3 and L4, which the examiner noted was apparently an increase.  The Veteran complained of increasing pain in his low thoracic spine and low lumbar area.  He stated he was managed basically by a chiropractor and did not use analgesics.  Upon examination, range of motion findings showed forward flexion to 45 degrees, extension to 25 degrees, right and left lateral flexion to 20 degrees, right and left lateral rotation to 25 degrees.  Upon all motions, the examiner noted the Veteran reported painful motion.  The examiner reported the Veteran was able to perform repetitive-use testing with three repetitions.  Post-test forward flexion was to 45 degrees, post-test extension was to 25 degrees, post-test right and left lateral flexion were to 20 degrees, and post-test right and left lateral rotation were to 25 degrees.  The examiner noted no additional limitation in range of motion of the thoracolumbar spine (back) following repetitive-use testing.  There was no evidence of any functional loss and/or functional impairment of the thoracolumbar spine.  There was also no evidence of pain and muscle spasm, muscle weakness, or radicular pain.  Straight leg rising was negative.  There was no evidence of intervertebral disc syndrome or incapacitating episodes over the past 12 months.  The examiner noted that this thoracolumbar spine condition does not impact his ability to work as he retired in 1987.   

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2015).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Under the current rating criteria, degenerative arthritis of the spine (designated at Diagnostic Code 5237) is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Intervertebral disc syndrome (designated at Diagnostic Code 5243) is rated either pursuant to the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The diagnostic code criteria pertinent to rating spinal disabilities in general were revised effective September 26, 2003 (as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic Codes 5237 through 5243).  A 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined rating of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral strain, Diagnostic Code 5242 for degenerative arthritis of the spine, and Diagnostic Code 5243 for intervertebral disc syndrome.

In addition to evaluating intervertebral disc syndrome (IVDS) under the general rating formula for diseases and injuries of the spine outlined above, it may also be rated based on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  Note (1) defines an 'incapacitating episode' as 'a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.'  'Chronic orthopedic and neurologic manifestations' were defined as 'orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.'

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Initially, the Board notes that there has been no diagnosis of IVDS during the claims period.  The May 2013 VA examiner specifically stated that there were no findings of IVDS; therefore, a rating under the criteria for IVDS is not warranted.

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic and neurological manifestations.  Turning to the orthopedic manifestations, the limited thoracolumbar forward flexion shown by the Veteran at his VA examinations do not warrant a higher disability rating of 20 percent.

The Board notes that in order for the Veteran to be awarded a disability rating higher than 20 percent under the general spine formula, the evidence must show for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  As discussed in detail above, the evidence fails to demonstrate limitation of motion or ankylosis of the entire thoracolumbar spine to obtain a higher evaluation.  See supra 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  In fact forward flexion was limited to, at worst, 45 degrees as shown during the May 2013 VA examination.

Furthermore, the evidence simply does not show favorable ankylosis of the lumbar spine to warrant a 40 percent disability rating or unfavorable ankylosis to warrant a 50 percent disability rating.  The aforementioned ranges of motion findings do not demonstrate that the joint was immobile or fixed in place.  As the Veteran has not been noted to have ankylosis of the spine at any time or limitation of motion to 30 degrees or less, the Board finds that a disability rating in excess of 20 percent is not warranted for his orthopedic findings.

Further, there is no evidence to support a higher compensable disability rating for the lumbar spine disability based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited motion, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  During the May 2013 VA examination, the examiner noted no limitation of function upon repetitive motion.  As there is no evidence of functional loss that equates to the loss of motion necessary for an increased 40 percent rating (forward flexion limited to 30 degrees or less), an increased rating under DeLuca is not warranted.

The Board has also considered whether a separate evaluation is warranted based on neurological disorder associated with the service-connected back disability.  The May 2013 VA examiner specifically indicated there was no evidence of radiculopathy or neurological impairment.  As there is no objective evidence of a neurological disability caused or related to his service-connected back disability, the Board finds that the weight of the lay and medical evidence does not demonstrate that there is a separately ratable neurologic disorder.

In sum, an evaluation in excess of 20 percent rating for a lumbar spine disorder is not warranted at any time during the appeal period.  Based upon the guidance of the Court in Hart, 21 Vet. App. 505 (2007), the Board has considered whether staged ratings are appropriate; however, in the present case, no staged ratings are warranted by the Veteran's symptomatology.

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected back disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2015).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the record does not reflect such a scenario.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has complaints of limitation of motion which is considered by the rating criteria and pain which is considered by the DeLuca factors.  Furthermore the record does not demonstrate hospitalization as a result of his back disability.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.






							(Continued on the next page)

ORDER

The issue of an entitlement to an effective date prior to March 3, 2000, for the award of service connection and evaluation for major depressive disorder, is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine (previously rated as thoracic muscle strain), to include separate evaluations for thoracic and lumbar disabilities, is denied.


REMAND

As noted above, the September 2012 Board decision denied the Veteran's claim for an initial increased rating for major depressive disorder.  The September 2012 RO decision simply effectuated the Board's September 2012 decision.  The Veteran did not further appeal the Board decision, and that decision became final.  Therefore, the Veteran's notice of disagreement with the September 2012 RO decision is more accurately a new claim for an increased rating for major depressive disorder since September 2012.  Upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to an increased rating claim, obtaining any outstanding treatment records, and affording him any VA examinations or opinions deemed necessary to decide the claim.

An October 2012 VA examiner indicated that the Veteran's psoriasis was not caused or aggravated by his service-connected disabilities.  However, the examiner gave no rationale to support the opinion.  An opinion without supporting rationale is inadequate for VA rating purposes.  Furthermore, in a November 2012 VA examination, the examiner noted that the Veteran reported that he was initially discharged in 1986, but was reinstated through 1991.  Therefore, the examiner determined that the Veteran's psoriasis and psoriatic arthritis were incurred during service, as he was in service in 1986 when the skin disorder was diagnosed.  However, it is unclear whether the examiner understood that the Veteran was a civilian employee at that time, and this disease would have to have been incurred during a qualifying period of ACDUTRA.  An additional VA opinion is necessary to ensure clarity and adequate bases for the opinions.   

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Return the claims file to the October 2012 VA examiner for an addendum opinion as to the etiology of his current psoriasis and psoriatic arthritis.  The entire claims file must be made available to and be reviewed by the examiner.  If the examiner is unavailable, forward the claims file to an appropriate medical professional who is proficient to give an opinion on etiology. 

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current psoriasis and/or psoriatic arthritis was incurred or aggravated during a qualifying period of ACDUTRA with the National Guard between October 1973 to September 1986.

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's psoriasis and/or psoriatic arthritis was (a) caused by, or (b) aggravated by (i.e., the underlying disease increased in severity beyond its natural progression), his service-connected disabilities, including cervical muscle strain, with rhomboid and latissimus dorsi muscles; degenerative disc disease of the lumbar spine (formerly rated as thoracic muscle strain); post-operative left inguinal hernia repair; and major depressive disorder.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


